Barrow, J.,
concurring.
The disposition of this appeal is controlled, in my opinion, by application of the rules governing the admissibility of character evidence. See Gravely v. Commonwealth, 13 Va. App. 560, 562-64, 414 S.E.2d 190, 191-92 (1992). The prosecution’s evidence of the defendant’s prior drug sale was, at best, an attempt to impeach the defendant’s evidence of his good character, i.e., that he had not possessed illegal drugs when searched on occasions before his arrest for this offense. Rebuttal evidence of a defendant’s *274“good character for the trait involved in the particular prosecution” is admissible only to show such character at the time of the offense for which the defendant is on trial. Id. at 562, 414 S.E.2d at 191; see also 1 Charles E. Friend, The Law of Evidence in Virginia, § 5-4, at 181 n.23 (4th ed. 1993). The prosecution’s impeachment evidence concerned an event which occurred eight months after the offense for which he was on trial; therefore, it was not admissible. See Gravely, 13 Va. App. at 564, 414 S.E.2d at 192. Furthermore, the defendant’s evidence did not open the door “to inquiries concerning criminal charges for unrelated drug offenses and other misconduct occurring after the offense for which he was on trial.” Id. Therefore, I agree that the judgment of conviction should be reversed and the matter remanded for a new trial.